Citation Nr: 0204406	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-18 401 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO decided that new and material 
evidence adequate to reopen the claim for service connection 
of back condition had not been submitted.


FINDINGS OF FACT

1.  Additional evidence submitted since the October 1982 
rating decision, when viewed with the other evidence on file, 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

2.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

3.  A back disability of unspecified etiology is first shown 
many years after the veteran's separation from service, and 
is not related to that service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a back 
disability.  38 U.S.C.A. § 1110, 1131, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 (2001). 

2.  A back disability was not incurred in or aggravated by 
wartime service, nor may any such disability be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence of Back Disability

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for residuals of a 
back disability is not only new and material, but it is also 
sufficient to grant service connection for his condition when 
considered in the light of the entire record.  He claims that 
he developed a back condition that had its onset during 
military service.

In October 1982, the RO denied service connection for 
residuals of a back disability, including both a low back and 
a dorsal spine condition.  The RO noted that any treatment 
during service was related to a dorsal spine condition that 
was acute and transitory, and that there was no evidence of a 
low back condition.  The appellant was notified of the 
determination concerning both the low back and the dorsal 
spine later that same month.  The veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed.Cir. 1996). 

Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board has the 
authority to determine on a de novo basis whether a claim had 
been properly reopened.  The Board will determine whether new 
and material evidence has been received with respect to this 
claim. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Section 3.156(a) was amended, 
effective August 29, 2001, for the purpose of redefining what 
constitutes new and material evidence to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration".  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Basically, the Board is 
examining whether the newly presently is probative of the 
issue at hand.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995).  Material evidence is evidence that is probative or 
tends to prove, or actually proves an issue.  See Timberlake 
v. Gober, 14 Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  

The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 153 
F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  The Federal Circuit held that new evidence is 
material as long as it is important enough that it would be 
unfair for the VA not to consider it when deciding the merits 
of the claim.  New evidence that "merely contribute[d] to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability" could also be 
considered material even "where it will not eventually 
convince the Board to alter its rating decision."  See Hodge 
v. West, supra.  

If all three tests are satisfied, the veteran's claim must be 
reopened. 

The evidence previously considered by the RO included service 
medical records and statements from private physicians 
concerning the veteran's back disability.

Records submitted after the October 1982 rating decision 
include private medical records, statements from private 
physicians, and MRI examination reports.  After reviewing the 
evidence submitted, the Board concludes that some of the 
evidence submitted after the October 1982 rating decision is 
new and material.  In August 2001, Dr. Dieppa submitted a 
letter that stated the veteran had been a patient since 1985.  
The physician noted that since 1985 the veteran had 
experienced multiple exacerbations and that there was 
evidence of a lesion the veteran suffered while in basic 
training during 1981.  Dr. Dieppa identified this lesion as 
the cause of the veteran's current problems.  The Board finds 
that the evidence received subsequent to the October 1982 
rating decision, namely Dr. Dieppa's statement, is new and 
material.  The evidence does serve to reopen a claim of 
service connection for a back disability.

II.  Service Connection for Back Disability

When the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this case, the RO did not address the merits 
of the claim for service connection again, as it decided that 
the claim had not been reopened.

In this case, the Board concludes that the veteran has had 
adequate notice and opportunity to submit evidence and 
argument on the underlying question of whether service 
connection should be granted, as well as the preliminary 
question of whether the claim should be reopened.  The RO 
advised the veteran of the evidence necessary to support his 
claim for entitlement to service connection for a back 
disability in a July 2001 letter.  As discussed below, the RO 
tried to obtain relevant records and afforded the veteran an 
examination in 2001.  In addition, the veteran was scheduled 
for a hearing, but he requested that the hearing be canceled.  
Therefore, the Board concludes that the veteran will not be 
prejudiced by its consideration of the underlying question of 
entitlement to service connection in this instance. 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

The veteran contends that he currently suffers from a back 
disability as a result of an inservice injury, and that 
service connection for his back disability is appropriate.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for service connection for a back disability must fail.

In the veteran's June 1981 enlistment examination report, the 
physician marked the veteran's spine and other 
musculoskeletal areas as normal.  In October 1981, the 
veteran complained of thoracic back pain after a fall during 
training.  The examining physician in the October 1981 report 
stated that the veteran had tenderness in left upper back and 
muscular spasm.  The veteran continued to complain of pain in 
November 1981.  However, the examining physician in November 
1981 noted that the veteran had full range of motion in his 
thoracic spine.  During that same examination report, the 
veteran stated that his pain had gradually subsided but was 
still present as a burning sensation.    

The veteran submitted two October 1999 private physician 
statements, from Dr. Mundo and Dr. Dieppa.  Each physician 
stated in his report that the veteran had suffered chronic 
back pain since 1981 after trauma during basic training. A 
September 2000 EMG report from Dr. Viera noted that the 
veteran suffered from mild bilateral low lumbosacral 
radiculopathy with evidence of chronic denervation with 
renervation limited to the paraspinal muscles.  A May 2001 
MRI examination report stated that the veteran had thoracic 
levoscoliosis along with mild degenerative changes along the 
dorsal spine and a tiny right-sided disk protusion at T9 - 
T10.  Finally, in August 2001, Dr. Dieppa submitted another 
statement that reported the veteran had been in his care 
since 1985 and had suffered from multiple exacerbations due 
to a lesion that the veteran initially suffered while in 
basic training in 1981.   

In an October 2001 VA examination report, the examiner 
diagnosed thoracic levoscoliosis, mild degenerative joint 
disease and mild right T9, T10 disc protrusion (herniated 
nucleus pulposus by MRI in May 2001), and mild bilateral low 
lumbosacral radiculopathy by EMG in May 2001.  The examiner, 
however, also expressed the opinion, after review of the 
service medical records and claim folder, that the veteran's 
current back condition was not related to his active military 
service.  Rather, his back condition in service was acute and 
transitory and resolved with treatment.

While the Board does consider all evidence submitted by the 
veteran, there is no requirement that additional evidentiary 
weight be given to the opinions of physicians who treat the 
veteran.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001).  The reports received from the veteran's private 
physicians, especially Dr. Dieppa, are not as probative as 
the October 2001 VA examination report.  The Board notes that 
the veteran experiences chronic back problems.  However, 
based on the thorough examination results from October 2001, 
the veteran experiences only a very slight limitation of 
range of motion and no painful motion, muscle spasm, or 
tenderness to palpation in the thoracolumbar area.  The 
examiner also stated that the veteran had no objective 
evidence of painful motion on all movements of the thoracic 
and lumbar spine.  While Dr. Dieppa and Mundo both stated an 
opinion that the veteran's current back disability was caused 
by a traumatic event during active duty for training, the VA 
examiner concluded that the veteran's current back disability 
was not related to the injury that he sustained during his 
military service.  After weighing the opposing medical 
opinions, the Board accords greater weight to the opinion of 
the VA examiner, which was based on review of the complete 
record as well as examination of the veteran.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Based on the evidence discussed 
above, the Board finds that the veteran's claim for service 
connection must be denied.    

III.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to service connection for a 
back disability.  The veteran has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Moreover, 
the veteran was given a VA examination and an opinion was 
obtained.  Nonetheless, the record still does not contain 
competent evidence that indicates that the claimed disability 
may be associated with the reported injury during the 
veteran's military service.  The Board finds that VA's duty 
to assist the claimant under applicable provisions has been 
satisfied.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a back disability, and the 
claim is reopened.  Upon reopening of the claim, entitlement 
to service connection for a back disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

